Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered October 16, 1989, denying petitioner’s application to annul the determination of respondent Personnel Review Board and dismissing the CPLR article 78 petition, unanimously affirmed, without costs.
The "appeal” filed with respondent by petitioner seeking an order directing the New York City Health and Hospitals Corporation to cease and desist from assigning managerial and nonbargaining unit employees to perform duties which, according to petitioner, should be performed by civil service employees covered by petitioner’s collective bargaining agreements, was properly dismissed. The claims raised are beyond the scope of respondent’s power to review pursuant to McKinney’s Unconsolidated Laws of NY § 7390 (8) (b) (New York City Health and Hospitals Corporation Act § 9 [8] [b] [L 1969, ch 1016, § 1]). Concur — Kupferman, J. P., Sullivan, Ross, Ellerin and Rubin, JJ.